Name: Commission Regulation (EC) NoÃ 510/2009 of 16Ã June 2009 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Sabina (PDO))
 Type: Regulation
 Subject Matter: international trade;  foodstuff;  agricultural structures and production;  consumption;  processed agricultural produce;  Europe;  farming systems
 Date Published: nan

 17.6.2009 EN Official Journal of the European Union L 153/3 COMMISSION REGULATION (EC) No 510/2009 of 16 June 2009 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Sabina (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1), and in application of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Italys application for the approval of amendments to the specification of the protected designation of origin Sabina registered on the basis of Commission Regulation (EC) No 1107/96 (2), as amended by Regulation (EC) No 1263/96 (3). (2) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4), as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 163, 2.7.1996, p. 19. (4) OJ C 284, 8.11.2008, p. 12. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.5. Oils and fats (butter, margarine, oils, etc.) ITALY Sabina (PDO)